Appeal from a judgment of the County Court of Cortland County (Mullen, J.), rendered August 10, 1995, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty, in two separate criminal actions, to the crime of attempted sexual abuse in the first degree and to the crimes of attempted burglary in the third degree and unauthorized use of a motor vehicle in the third degree, respectively. The convictions resulted in concurrent sentences of probation totaling five years. Defendant was subsequently found to have violated the conditions of his probation when he was observed by his probation officer in the presence of a child and when he failed to make restitution payments. As a result, defendant’s probation was revoked and he was sentenced to concurrent prison terms totaling TVs to 4 years.
The evidence presented at the probation violation hearing, including the eyewitness testimony of defendant’s probation officer, established by a preponderance of the evidence that defendant violated the conditions of his probation (see, CPL 410.70 [3]; see also, People v Parmeter, 238 AD2d 811). Under the circumstances presented here, we are unpersuaded that the prison terms imposed following the revocation of defendant’s probation were either harsh or excessive (see generally, *574People v Lilley, 238 AD2d 755; People v Fish, 53 AD2d 778). Defendant’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.